DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 15-22 are pending.
	Claims 1-14 have been cancelled.
	Claims 15-22 have been added.
	Claims 15-22 are examined on the merits.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 15-22 are rejected under 35 U.S.C. § 112, first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure 
	It is apparent that monoclonal antibodies are required to practice the claimed invention.  The specification does not note sufficient assurances that all required deposits have been made and all the conditions of 37 CFR 1.801-1.809 have been met for the antibodies produced by the hybridomas, mAcBubR1-SNU-20-4 (KCLRF-BP-00391), mAcBubR1-SNU-20-7 (KCLRF-BP-00392), and mAcBubR1-SNU-20-9 (KCLRF-BP-00393) with accession Nos. KCLRF-BP-00391, KCLRF-BP-00392, and KCLRF-BP-00393, respectively, see bridging paragraph of pages 3 and 4; and page 9, Example 4. While the specification does cite the hybridomas were deposited to Korea Cell Line Bank (101, Daehak-ro, Jongno-gu, Seoul, Republic of Korea), which is International Depository Authority under the Budapest Treaty, on 2017.01.19 with said accession numbers, Applicants have not met all the said conditions, see page 9, 1st paragraph and 4th paragraph.
Applicants are required to submit a statement, reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803-1.809 for additional explanation of these requirements. If the deposits are made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be 
Exact replication of hybridoma and resulting antibodies is an unpredictable event. Applicants are required to submit a statement, reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803-1.809 for additional explanation of these requirements. In the instant application, it lacks a statement reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. See 37 CFR 1.803-1.809 for additional explanation of these requirements.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



26 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643